DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/02/2022 is acknowledged.
Claims 36-53, 56-57 are pending.  Claims 1-35, 54-55 have been cancelled.
Claim 57 has been withdrawn as being drawn to a nonelected invention.
An action on the merits is set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-53, 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly applied phrase “complementary to consecutive nucleotides in the last 21 nucleotides of SEQ ID No. 6”.  This phrase has been considered new matter.  The specification teaches seq id number 6 which is 31 nucleotides.  The specification teaches that the mismatch region can comprise at least 15 on p. 17.  However, this is the mismatch region and not the complementary region.  Therefore the specification does not describe “complementary to consecutive nucleotides in the last 21 nucleotides of SEQ ID No. 6” in the specification nor the passages recited in the response filed 9/13/2022.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-53, 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a  kit comprising a forward and a reverse primer and instructions. The specification does not provide a limiting definition of adaptor and as such is interpreted encompassing a fragment of nucleotides.  The claims thus encompass any nucleic acid, which includes naturally occurring nucleic acid. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the naturally occurring nucleotide sequences.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a composition of matter.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon, natural product, or an abstract idea?  Yes, the primers are naturally occurring. The claim provides no additional limitations. 
Step 2A prong two.  Does the claim recite additional elements that make the elements which render the naturally occurring product significantly more than the judicial exception?  The answer is no as the claim provides not additional limitation.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, the claims provide no additional limitations which require the claim is significantly more than a naturally occurring nucleotide sequence made of nucleotides 
Thus the claim does not provide additional steps which are significantly more than a naturally occurring nucleic acids.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 36-48,50-53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by   Makarov et al. (WO 2005/090607 A1 March 3, 2005 as cited on the IDS) 
With regard to claims 36-39 and 50-51,  Markarov et al. teaches a universal  adaptor sequences that is attached polynucleotides that are at least 20 consecutive nucleotides ( figure 1 and paragraph 70). Makarov et al. teaches that the  adapter’s cytosines are all methylated (paragraph 114 p. 60).  Markarov et al. teaches that the adaptors have a region of double stranded and a region of single stranded (figure 48), therefore they are considered forked.  Further, Markarov et al. teaches primers that are capable of annealing to adaptor polynucleotides  and to the (paragraph 33).  With regard to the language  it is noted that this language does not provide a structure but rather describes the structure based upon its function of being complementary.  As the claim does not require any particular length of region that is complementary to the consecutive nucleotides, but rather it must be complementary and it is known that hybridization conditions can be altered to allow for 2 nonidentical strands to hybridize, the claim can be broadly interpreted as requiring at least one nucleotide in the region to be hybridizability to at least nucleotide of the last 21 nucleotides SEQ ID No. 6.   As the two sequences would encompass at least one nucleotide, the teaching of Markarov et al. broadly encompasses the structure as described by the function.  It is suggested that the adaptor polynucleotide be described by its structure such as how many consecutive nucleotides must be complementary to the last 21 nucleotides of  SEQ ID NO. 6. 
With regard to claims 40-41, Markarov et al. teaches a universal  adaptor sequences that is attached polynucleotides ( figure 1 and paragraph 70). Makarov et al. teaches that the  adapter’s cytosines are all methylated (paragraph 114 p. 60).  Markarov et al. teaches that the adaptors have a region of double stranded and a region of single stranded (figure 48)
With regard to claims 42-44, Makarov teaches primers with different nucleotide sequences  that are designed to amplify the entire region including at least one region of the universal adaptor on the 5’ (figure 1, paragraphs 32-35).  Makarov teaches forming adaptors by annealing methylated structures of 5 or more nucleotides and the combined strand is 20 bp (paragraphs 77-83, figure 1, figure 32, in particular for lengths).
With regard to claim 45-48,  Markarov et al. teaches primers (first and second oligonucleotides) that are capable of annealing to adaptor polynucleotides  and to the region (paragraph 33).  Markarov et al. teaches therefore the annealing to a strand in the region of the adaptor.  As such this region would encompass a region that comprises double stranded nucleic acids. 
With regard to claims 52-53, Markarov et al. teaches primers (first and second oligonucleotides) that are capable of annealing to adaptor polynucleotides  and to the region (paragraph 33).  As such Markarov et al. teaches primers that are capable to anneal and anneal to at least one region of the single stranded region of the adaptor. 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-53, 56-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10954554. Although the claims at issue are not identical, they are not patentably distinct from each other because both appear to require a kit that comprises an methylated adaptor and oligonucleotide primers that have at least 10 consecutive nucleotides of SEQ ID No. 6.  Although the patent does not explicitly teach a region of the last 21 nucleotides, this would be encompassed by the claimed adaptor of the patent.  Furhtermore, SEQ ID NO 1 and 2 which is claimed by both the patent (claims 13) and the instant claims would encompass this limitation.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/Primary Examiner, Art Unit 1634